                                     Case 2:20-cv-06743-JWH-PVC Document 31 Filed 04/01/21 Page 1 of 2 Page ID #:90




                                        1
                                                                                                           JS-6
                                        2
                                        3
                                        4
                                        5
                                        6
                                        7
                                        8                      UNITED STATES DISTRICT COURT
                                        9                    CENTRAL DISTRICT OF CALIFORNIA
                                      10
    LLP




                                      11    ALLIED WORLD SURPLUS LINES               Case No. 2:20-cv-06743-JWH-PVCx
                                      12    INSURANCE COMPANY, an
Selman Breitman




                                            Arkansas corporation,                    Judge: Hon. John W. Holcomb
                  ATTORNEYS AT LAW




                                      13
                                                       Plaintiff,                    JUDGMENT
                                      14
                                                 v.
                                      15
                                            NORHOLM BUILDERS, INC., a
                                      16    California corporation; SUZANNE
                                      17    HIATT, an individual; BRAD
                                            MILLER, an individual; and DOES 1
                                      18    THROUGH 10, inclusive,
                                      19               Defendants.
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                 1
                                                                                                                   JUDGMENT
                                                                                                       2:20-CV-06743-JWH-PVC
      3559 48144 4828-0128-5343 .v1
                                     Case 2:20-cv-06743-JWH-PVC Document 31 Filed 04/01/21 Page 2 of 2 Page ID #:91



                                        1         THE COURT HEREBY ADJUDGES, DECREES, AND ORDERS:
                                        2   ALLIED WORLD SURPLUS LINES INSURANCE COMPANY has no duty to
                                        3   defend or indemnify NORHOLM BUILDERS, INC. in the lawsuit entitled Brad
                                        4   Miller v. Norholm Builders, Inc., et al., in the Superior Court of California, for the
                                        5   County of San Luis Obispo, Case No. 20CV-0209, under commercial general
                                        6   liability insurance policy number 5057-2968, effective September 3, 2018, to
                                        7   September 3, 2019.
                                        8         All other claims or causes of action shall be dismissed and each party shall
                                        9   bear their own fees and costs.
                                       10
    LLP




                                       11   DATED: MARCH 31, 2021                  By:
                                                                                          HON. JOHN W. HOLCOMB
                                       12                                                 U.S. DISTRICT JUDGE
Selman Breitman
                  ATTORNEYS AT LAW




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                      2
                                                                                                                         JUDGMENT
                                                                                                             2:20-CV-06743-JWH-PVC
  3559 48144 4828-0128-5343 .v1
